Eager, J. (concurring)
: I concur in an affirmance of the order solely upon the ground that the provision in the instrument for the forfeiture of the deposit of $5,000 as liquidated damages was intended to limit the responsibility of a party where he “ default [s] or refuse [s] to consummate this transaction ”. By their agreement, the parties fixed said sum to cover all damages which might be sustained upon a failure or refusal to perform the agreement. Therefore, the payment thereof should end further responsibility on the part of the defaulting party. Of course, one cannot collect damages in full for a breach of contract from a defaulting party and also enforce the obligations of the contract. If I were not satisfied that the agreement should be construed as a matter of law to preclude the granting of specific performance, I would remand for a trial for a determination of the intent of the parties and a determination of whether, under all the circumstances, the granting of such remedy would represent an unconscionable action by a court of equity.